DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1,2,4-9 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiesel et al. (2008/0132152) in view of Huang et al. (2019/0132152).
In reference to claims 1,9 and 15, Kiesel et al. teaches the apparatus and method for polishing a substrate comprising a pad, 102, disposed on a platen, 101, wherein the pad has a pad radius and a central axis, 118,  from which the pad radius extends, a carrier assembly, 104, configured to be disposed on a surface of the pad and having a carrier radius that extends from a rotational axis of the carrier assembly, (fig. 2, pp  0031), wherein the rotational axis is disposed at a first radial distance from the central axis, a first fluid delivery arm, 108, having a first nozzle, 211, configured to provide a first fluid to a first point on the pad at a second radial distance from the central axis,  and a second fluid delivery arm, 108, having a second nozzle, 211, configured to provide a second fluid to a second point on the pad, (pp 0053, figs. 2 and 3).
In reference to claim 2, Kiesel et al. teaches a first actuator, 105, that is configured to cause the carrier assembly to translate across a surface of the pad such that the first radial distance varies between a first radial value and a second radial value as the carrier assembly is translated across the surface of the pad; and a second actuator, 214 or 221, that is configured to cause the second fluid delivery arm to translate over the surface of the pad such that the third radial distance varies between a third radial value and a fourth radial value as the second fluid delivery arm is translated over the surface of the pad, (pp 0053-0054). 
In reference to claim 11, Kiesel et al. teaches wherein the second fluid delivery arm comprises a swivel actuator, 214, an extension member, 220, extending over the pad and
a nozzle, 211, coupled to the extension member and disposed over the pad, (pp 0054, fig. 2).
	In reference to claim 15, Kiesel et al. teaches dispensing a first fluid onto the pad from a first fluid delivery arm at a first flow rate and dispensing a second fluid onto the pad from a second fluid delivery arm at a second flow rate, (pp 0057).
	In reference to claim 16, Kiesel et al. teaches wherein the first fluid and the second fluid are different, (pp 0055).
	In reference to claim 20, Kiesel et al. teaches wherein the carrier assembly and the second fluid delivery arm are both moveable and track one another so the fluid dispensed from the second fluid delivery arm intersects a same portion of the carrier assembly as the carrier assembly is translated across the surface of the pad, (pp 0060, the Examiner notes that the controlling and supplying of the fluid is provided during the polishing method.)

	Kiesel et al. teaches all the limitations of the claims except for 
-the second point disposed a third radial distance from the central axis, wherein the second radial distance is less than the first radial distance, and the third radial distance is greater than or equal to the second radial distance
-wherein the fourth radial value is greater than the first radial value or the second radial value
-wherein the first fluid delivery arm extends over a greater length of the pad radius than the second fluid delivery arm.
-wherein a magnitude of the third radial distance is less than a fourth radial distance that extends from the central axis to an outer most point on the carrier assembly.
-wherein the first fluid delivery arm overlaps an entirety of a radial position occupied by the carrier assembly over the pad. 
-a first fluid delivery arm extending over at least 50% of the pad radius
-the second fluid delivery arm extends over less than 60% of the pad radius
-the second fluid delivery arm comprises a base plate, the swivel actuator coupled to the base plate
-the first fluid delivery arm overlaps an entirety of a radial position occupied by the carrier assembly over the pad
-the carrier assembly is disposed a distance of at least 10% of a total radius of the pad from a center of the pad and no more than 90% of the total radius of the pad from the center of the pad
-wherein the second fluid delivery arm comprises a fluid source and a temperature control unit fluidly coupled to the fluid source and the second fluid delivery arm.
-dispensing a first fluid onto the pad from a first fluid delivery arm at a first temperature wherein the first fluid is delivered to the pad at a second radial distance that is measured from the central axis, dispensing a second fluid onto the pad from a second fluid delivery arm at a second temperature, wherein the second fluid is delivered to the pad at a third radial distance that is measured from the central axis, such that the third radial distance is greater than the second radial distance
-wherein a temperature of the second fluid is controlled by a temperature control unit to adjust a polishing rate
-wherein the second fluid is dispensed onto the pad at a radial position outward from an innermost edge of the carrier assembly with respect to the central axis of the pad, but inward from an outermost edge of the carrier assembly with respect to the central axis of the pad
Huang et al. teaches a fluid delivery arm comprises a fluid source, 120 or 130, and a temperature control unit, 140,150, fluidly coupled to the fluid source and the second fluid delivery arm, dispensing a first fluid, 116, onto the pad from a first fluid delivery arm, 118, at a first temperature, dispensing a second fluid, 126, onto the pad from a second fluid delivery arm, 128, at a second temperature and wherein a temperature of the second fluid is controlled by a temperature control unit to adjust a polishing rate, (pp 0026).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Kiesel et al. with a temeperature control unit fluidly coupled to the fluid source and dispensing a first fluid, 116, onto the pad from a first fluid delivery arm, 118, at a first temperature, dispensing a second fluid, 126, onto the pad from a second fluid delivery arm, 128, at a second temperature and wherein a temperature of the second fluid is controlled by a temperature control unit to adjust a polishing rate, as taught by Huang et al. in order to enhance the efficiency and uniformity of the polishing process and since Kiesel et al. teaches that its polishing system can be controlled on the basis of at least one process parameter related to the chemical distribution of slurry  over the polishing pad.  One of those parameters is temperature of the slurry, (pp 0015).  Therefore one could incorporate the temperature control unit of Huang et al. into the system of Kiesel et al. in order to heat the slurry being supplied during the polishing operation. 

It would have been further obvious to provide the tool of Kiesel et al. with the second point disposed a third radial distance from the central axis, wherein the second radial distance is less than the first radial distance, and the third radial distance is greater than or equal to the second radial distance
-wherein the fourth radial value is greater than the first radial value or the second radial value
-wherein a magnitude of the third radial distance is less than a fourth radial distance that extends from the central axis to an outer most point on the carrier assembly.
-wherein the first fluid delivery arm overlaps an entirety of a radial position occupied by the carrier assembly over the pad
-the first fluid delivery arm overlaps an entirety of a radial position occupied by the carrier assembly over the pad
-wherein the second fluid is dispensed onto the pad at a radial position outward from an innermost edge of the carrier assembly with respect to the central axis of the pad, but inward from an outermost edge of the carrier assembly with respect to the central axis of the pad, since Kiesel et al. teaches two fluid delivery arms, 108, and nozzles, 211, that are linearly movable along the fluid delivery arms, 108.  Kiesel et al. also teaches that the arms are rotationally movable about a rotational drive assembly, 214, (pp 0054).  Therefore the nozzles on the fluid delivery arms may be moved radially along the arm in order to provide for various fluid delivery points on the polishing pad, and also provide for the arms to be translated over the polishing pad to provide various radial values, and thus could teach the limitations listed above. Kiesel teaches that the movement and positioning of the fluid delivery arms and fluid delivery points are computer controlled.  And “The movable slurry outlet may be implemented by fixing the at least one slurry outlet at a controllably movable slurry distribution devie which can be controllably moved above the platen area while polishing.  There can be one or more controllably movable slurry distribution devices, distributing different slurry components and/or slurry volumes above the platen area.  While polishing, the movement of the slurry oultets can be controlled and changed automatically, depending on process conditions such as inline wafer removal profile measurement, even slurry distribution over the platen radius or wafer diameter, process temperature.. (pp 0060).

	It would have been further obvious to provide the tool with 
-wherein the first fluid delivery arm extends over a greater length of the pad radius than the second fluid delivery arm.
-a first fluid delivery arm extending over at least 50% of the pad radius
-the second fluid delivery arm extends over less than 60% of the pad radius
-the carrier assembly is disposed a distance of at least 10% of a total radius of the pad from a center of the pad and no more than 90% of the total radius of the pad from the center of the pad as a matter of obvious design choice and since the distance the fluid arm and carrier extend over the pad of the instant application have not been taught to provide a different effect or outcome in reference to the polishing operation, than that of the distance of the fluid arm and carrier of the Kiesel et al. reference, especially since the nozzles of Kiesel et al. move linearly along the radius of the arm, and thus would incompass any distribution spot on the pad that would be covered by the fluid arms of the present invention. 

It would have been further obvious to provide the second fluid delivery arm with a base plate, and the swivel actuator being coupled to the base plate, since Kiesel et al. teaches a swivel actuator, but is silent as to what it is attached to, and it is old and well known to attach a swivel arm to a base. 

Claim(s) 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiesel et al. as modified by Huang et al. in further view of Bosar et al. (2011/0180512).
Kiesel et al. teaches a metrology unit, 140, and a measurement unit, wherein the measurement unit is connected to a controller and is configured to measure a polishing rate near an edge of a substrate, (pp 0046).
Kiesel et al. teaches all the limitations of the claims except for a metrology unit disposed within the platen comprising a window disposed through the pad.
Bosar et al. teaches a metrology unit disposed within a platen, 116, comprisin a window, 130, (pp 0027).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Kiesel et al. as modified by Huang et al. with a window in the platen, as taught by Bosar et al., since both inventions teach a metrology units used to detect an endpoint and thus control the polishing rate, and it is well known to provide a window in a platen for endpoint detection.  Kiesel et al. teaches that its unit is, 140, which appears to be located in the platen, but is silent as to whether this is the case.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hung et al. (9,550,270), Xu et al. (2010/0279435) and Peng et al. (2015/0024661) were cited to show another example of apparatuses for processing a substrate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486. The examiner can normally be reached M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANTESE L MCDONALD/Examiner, Art Unit 3723                                                                                                                                                                                                        December 16, 2022